DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/18/21, for application number 16/075,759 has been received and entered into record.  Claims 1, 5, 6, 8-10, and 13-15 have been amended, Claim 7 has been cancelled, and Claims 16-20 have been newly added.  Therefore, Claims 1-6 and 8-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should any of the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dryja (Reg. No. 39,662) on 09/13/21.
The application has been amended as follows: 
Listing of Claims: 
(currently amended)  A computing device comprising:	a power circuit to provide up to a maximum amount of power;	internal hardware having an actual current usage power;	a plurality of ports that are each connectable to a peripheral device having an actual can provide, resulting in an overpower condition occurring, select and disconnect a port in each of one or more iterations until  no longer occurs,	wherein in each iteration the power manager hardware is to the port from a group of ports comprising:
(original)  The computing device of claim 1, wherein the internal hardware has a maximum usage power,	and wherein each port has a maximum usage individual port power to provide to the peripheral device connectable thereto. 
(original)  The computing device of claim 2, wherein the maximum amount of power provided by the power circuit is less than a total of the maximum usage power of the internal hardware and the maximum usage individual port power provided by each port.

(cancelled)
(cancelled)
(cancelled)
(currently amended)  The computing device of claim 1, wherein in each of at least one of the iterations the power manager hardware is to select any port other than the one of the ports to which the user input peripheral device is connected to permit the user to still be able to provide input to the computing device via the user input peripheral device.
(currently amended)  The computing device of claim 1, wherein in each of at least one of the iterations the power manager hardware is to select any port other than the one of the ports to which the mounted data storage device is connected to prevent data loss at the mounted data storage device.
(currently amended)  A method comprising:	monitoring, by power manager hardware of a computing device, an actual current usage power of internal hardware of the computing device and an actual current port usage power of a peripheral device connected to each port of a plurality of ports of the computing device; 	detecting, by the power manager hardware, that the actual current usage power of the internal hardware of the computing device and the actual current port usage power at each port are causing an overpower condition at a power circuit of the computing device providing the actual current usage power of the internal hardware and the actual current port usage port  and disconnecting, by the power manager hardware, a port in each of one or more iterations until the overpower condition no longer occurs,	wherein in each iteration the power manager hardware is to select the port 
(original)  The method of claim 10, wherein the power circuit provides a maximum amount of power, the overpower condition occurring when the power circuit is currently providing more than a threshold percentage of the maximum amount of power to the internal hardware and at the ports,	wherein the internal hardware has a maximum usage power, and each port has a maximum usage individual port power to provide at the port,	and wherein the maximum amount of power that the power circuit provides is less than a total of the maximum usage power of the internal hardware and the maximum usage individual port power provided at each port.

(currently amended)  A non-transitory computer-readable data storage medium storing computer-executable code that power manager hardware of a computing device executes to:	detect occurrence of an overpower condition at a power circuit of the computing device providing an actual current usage power of internal hardware of the computing device and an actual current port usage power of a peripheral device connected to each port of a plurality of ports of the computing device; 	in response to detecting the occurrence of the overpower condition, select and disconnect a port in each of one or more iterations until the overpower condition no longer occurs,	wherein in each iteration the power manager hardware is to select the port 
in each of at least one of the iterations the power manager hardware is to select any port other than the one of the ports to which the user input peripheral device is connected to permit the user to still be able to provide input to the computing device via the user input peripheral device 
(currently amended)  The non-transitory computer-readable data storage medium of claim 13, wherein in each of at least one of the iterations the power manager hardware is to select 
(cancelled)
(cancelled)
(currently amended)  The method of claim 10, wherein in each of at least one of the iterations, any port other than the one of the ports to which the user input peripheral device is connected is selected to permit the user to still be able to provide input to the computing device via the user input peripheral device.
in each of at least one of the iterations, any port other than the one of the ports to which the mounted data storage device is connected is selected to prevent data loss at the mounted data storage device.
(previously presented)  The computing device of claim 1, wherein the power circuit is rated to provide up to the maximum amount of power, the internal hardware is specified to consume a maximum usage power, and each port is rated to provide and advertises a maximum power usage power,	and wherein a sum of the maximum usage power that the internal hardware is specified to consume and a product of a number of the ports and the maximum port usage power that each port is rated to provide is greater than the maximum amount of power that the power circuit is rated to provide.

Allowable Subject Matter
Claims 1-4, 8-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Ferentz et al., US PGPub 2005/2072402 discloses a computing device comprising: a power circuit to provide up to a maximum amount of power; internal hardware having an actual current usage power; a plurality of ports that are each connectable to a peripheral device having an actual current port usage power; and power manager hardware to, responsive to a sum of the actual current usage power of the internal hardware and the actual current port usage power of each peripheral device being greater than the maximum amount of power that the power circuit is to provide.
Ahlm et al., US Pat. No. 5,745,775, discloses disconnecting the most energy demanding functional unit.

However, none of the references, individually nor in combination, explicitly teach selecting and disconnecting a port in each of one or more iterations until the overpower condition no longer occurs, wherein in each iteration, the power manager hardware is to select the port from a group of ports comprising: any port other than one of the ports to which a user input peripheral device is connected to permit the user to still be able to provide input to the computing device via the user input peripheral device; and any port other than one of the ports to which a mounted data storage device is connected to prevent data loss at the mounted data storage device, in combination with the remaining limitations, as required by the limitations of Claim 1.
Claims 10 and 13 repeat the same limitations as recited in Claim 1, and thus are allowed accordingly.
Claims 2-4, 8, 9, and 20, Claims 11, 12, 18, and 19, and Claims 14 and 15 depend on Claims 1, 10, and 13, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186